In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________

                   No. 02-22-00070-CR
                   No. 02-22-00071-CR
              ___________________________

WILLIAM A. SARRINGAR AKA COREY D. REYNOLDS, Appellant

                               V.

                   THE STATE OF TEXAS


           On Appeal from the 371st District Court
                   Tarrant County, Texas
           Trial Court Nos. 0806135D, 0807182D


        Before Wallach, J.; Sudderth, C.J.; and Walker, J.
              Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant William A. Sarringar a/k/a Corey D. Reynolds appeals from the trial

court’s order denying his “Leave to Request Reconsideration and Rescindment of

Standing ‘Cumulation Order’ in the Above Causes Pursuant to T.C.C.P. Art. 42A.202

& Article V, Section 8 of the Texas Constitution,” in which he asked the trial court to

change its judgments of conviction to order that Appellant’s sentences for two

offenses run concurrently with his life sentence for another offense. We dismiss the

appeal for lack of jurisdiction.

       Twenty years ago, Appellant was convicted of three aggravated-robbery-with-a-

deadly-weapon offenses. For one of the convictions, Appellant was sentenced to life

confinement. For each of the other two convictions, Appellant was sentenced to 60

years’ confinement. The trial court ordered that those two sentences be served

concurrently with each other and that they begin to run after Appellant had served the

life sentence. This court affirmed all three convictions. See Sarringar v. State, Nos. 2-02-

288-CR, 2-02-289-CR, 2003 WL 21404819, at *1 (Tex. App.—Fort Worth June 19,

2003, pet. ref’d) (mem. op., not designated for publication); Sarringar v. State, No. 2-02-

102-CR, 2003 WL 861698, at *1 (Tex. App.—Fort Worth Mar. 6, 2003, pet. ref’d)

(mem. op., not designated for publication).

       On March 7, 2022, Appellant filed a “Leave to Request Reconsideration and

Rescindment of Standing ‘Cumulation Order’ in the Above Causes Pursuant to

T.C.C.P. Art. 42A.202 & Article V, Section 8 of the Texas Constitution.” Appellant

                                             2
asserted that “[t]he trial judge has authority to rescind its cumulation order pursuant

to Art. 42A.202, and Art. 5, Sec 8[1] of the Texas Constitution, in conjunction with the

jurisdictional provisions, set forth in the Texas Code of Criminal Procedures, Art.

4.05[2] and 4.16,[3]” and he requested that the trial court do so. The trial court denied

the motion, and Appellant appealed. The trial court certified that Appellant had the

right to appeal.

       Because we were concerned that we did not have jurisdiction over the appeal,

we notified Appellant that we could dismiss the appeal unless he filed a response

showing grounds for its continuation. See Tex. R. App. P. 44.3. Appellant has filed a

response, but for the reasons discussed below, the response does not show grounds

for continuing the appeal.




       This provision provides that a district court’s jurisdiction consists of
       1

“exclusive, appellate, and original jurisdiction of all actions, proceedings, and
remedies” except when “exclusive, appellate, or original jurisdiction may be conferred
by this Constitution or other law on some other court, tribunal, or administrative
body” and that district court judges “have the power to issue writs necessary to
enforce their jurisdiction.” Tex. Const. art. V, § 8.
       2
        “District courts and criminal district courts shall have original jurisdiction in
criminal cases of the grade of felony, of all misdemeanors involving official
misconduct, and of misdemeanor cases transferred to the district court under Article
4.17 of this code.” Tex. Code Crim. Proc. Ann. art. 4.05.
       3
        “When two or more courts have concurrent jurisdiction of any criminal
offense, the court in which an indictment or a complaint shall first be filed shall retain
jurisdiction except as provided in Article 4.12.” Tex. Code Crim. Proc. Ann. art. 4.16.


                                            3
      Appellant’s motion complained that the trial court’s ordering his sentences to

run consecutively meant that he had received a disproportionate sentence, and for

that reason, he asked the trial court to modify the judgment to order that the two

concurrent sentences run concurrently with his life sentence. Appellant’s motion

further complained that the prosecutor was vindictive toward him, as evidenced by

(according to Appellant) the fact that the prosecutor moved to have the trial court

cumulate the sentences only after Appellant’s first trial, when he had already received

a life sentence in one case and after Appellant had refused to agree to a plea bargain

on the other charges against him. Citing Texas Penal Code Section 3.03 and Code of

Criminal Procedure Article 42.08, Appellant further argued that the trial court was not

authorized to order the sentences to run cumulatively. See Tex. Penal Code Ann.

§ 3.03; Tex. Code Crim. Proc. Art. 42.08.

      A defendant may seek post-conviction relief from an improperly cumulated

sentence4 by way of writ of habeas corpus. See, e.g., Ex parte Madding, 70 S.W.3d 131,

134, 136 (Tex. Crim. App. 2002); In re Cox, No. 03-12-00342-CV, 2012 WL 2076852,

at *1 (Tex. App.—Austin June 7, 2012, orig. proceeding) (mem. op.) (stating that

proper avenue to challenge illegal sentence is habeas corpus proceeding). To the

extent that Appellant’s motion is an application for postconviction habeas relief we

have no jurisdiction over the appeal from the trial court’s order denying his motion,

      4
       We do not address whether the trial court’s cumulation of his sentences was
authorized.


                                            4
even if his motion has merit. See Bd. of Pardons & Paroles ex rel. Keene v. Ct. of Appeals for

Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). Intermediate courts of

appeals do not have jurisdiction over postconviction habeas corpus proceedings in

felony cases. Id.; see Tex. Code Crim. Proc. art. 11.07. In his response to our

jurisdiction letter, however, Appellant asserted that he was not seeking habeas relief.

He does not, however, provide any basis on which this court has jurisdiction over his

appeal. See Cox, 2012 WL 2076852, at *1.

       Appellant’s response notes that the trial court certified his right to appeal under

Texas Rule of Appellate Procedure 25.2(a)(2). That Rule states that “[a] defendant in a

criminal case has the right of appeal under Code of Criminal Procedure article 44.02

and these rules” and that “[t]he trial court shall enter a certification of the defendant’s

right of appeal each time it enters a judgment of guilt or other appealable order other than

an order appealable under Code of Criminal Procedure Chapter 64.” Tex. R. App. P.

25.2 (emphasis added). The trial court’s form “Certification of Defendant’s Right of

Appeal” checked the option stating that Appellant’s case “is not a plea-bargain case,

and the defendant has the right of appeal.” We interpret Appellant’s argument to be

that the trial court’s certification makes the order an “otherwise appealable order” and

gives this court jurisdiction over his appeal. However, we have jurisdiction over an

appeal only when the appeal is authorized by law, see Abbott v. State, 271 S.W.3d 694,

697 (Tex. Crim. App. 2008); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App.

2004), and the appellate rules do not create jurisdiction that would otherwise not exist,

                                              5
State v. Riewe, 13 S.W.3d 408, 413 (Tex. Crim. App. 2000); see also Chavez v. State, 183

S.W.3d 675, 679 (Tex. Crim. App. 2006) (“Rules of Appellate Procedure do not

establish appellate jurisdiction, but rather set out procedures which must be followed

to invoke a court’s jurisdiction over a particular appeal”). Thus, a trial court’s

certification of a defendant’s right to appeal cannot make an otherwise non-appealable

order into one that is appealable.

       Appellant also relies on Code of Criminal Procedure Article 42A.202 in an

attempt to demonstrate that he is not seeking postconviction relief that would be

available only through a habeas proceeding. In his motion, he argued that because he

had not yet started serving the two concurrent sentences, then under Article 42A.202,

the trial court had jurisdiction to change those sentences to run concurrently with the

life sentence. That article provides,

       For the purposes of this article, the jurisdiction of a court imposing a
       sentence requiring imprisonment in the Texas Department of Criminal
       Justice for an offense other than a state jail felony continues for 180 days
       from the date the execution of the sentence actually begins. [Emphasis
       added.]

Tex. Code Crim. Proc. Ann. art. 42A.202.

       Chapter 42A governs community supervision, and Article 42A.202 discusses

when a trial court may suspend further execution of a sentence and place the

defendant on community supervision. Id. Even assuming that the trial court would

have had jurisdiction to place Appellant on probation for the two concurrent

sentences, Appellant’s motion specifically stated that he was not requesting a

                                            6
suspension of his sentence for purposes of community supervision.5 Although

Appellant argued that Article 42A.202 “does not mandate or limit a sentencing

Court’s continued jurisdiction to just community supervision/probation matters

only,” in fact, that article specifically limits its applicability to use “[f]or purposes of

this article.” Id. Article 42A.202 does not help Appellant.

       Appellant’s response to our jurisdiction letter also argues that he has “a

[c]onstitutional right to be heard and to seek redress of grievances from those

invested with the powers of government” and the right to due process of law and

equal protection under the law. Although Appellant is correct generally speaking that

he has certain constitutional rights, these arguments do not demonstrate that this

court has jurisdiction over an appeal from the particular order of which Appellant

complains.

       Appellant further cites various constitutional and statutory provisions. See Tex.

Const. art. 1, §§ 27, 29 (providing right to petition for redress of grievances and

excepting from government’s powers the rights in bill of rights), art. 4, § 11A (giving

courts having original jurisdiction over criminal actions power to suspend execution

of sentence and place defendant on probation), art. 5, § 6 (stating that intermediate

appellate courts have jurisdiction as prescribed by law), art. 16, § 1 (setting out the

oath of office for elected officials); Tex. Code Crim. Proc. arts. 4.03 (stating that

       By assuming this proposition for purposes of this opinion, we do not hold or
       5

suggest that Appellant is eligible for community supervision under Article 42A.202.


                                             7
appellate courts have criminal appellate jurisdiction coextensive with their respective

districts except in death-penalty cases), 44.02 (stating that criminal defendant has right

to appeal “under the rules hereinafter prescribed”); Tex. Gov’t Code Ann. §§ 21.001

(discussing a court’s inherent powers), 22.203 (providing for where this court may

transact its business), 22.221 (discussing an appellate court’s writ power). None of

these provisions give this court jurisdiction over the appeal. 6

       Because Appellant’s response does not demonstrate grounds for continuing his

appeal, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                        Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 7, 2022




       6
         Appellant also argued in his motion below that the trial court could reconsider
its original disposition under Ex Parte Moreno, 245 S.W.3d 419, 427 (Tex. Crim. App.
2008). That case, however, addressed whether the Court of Criminal Appeals could
reconsider its disposition of a writ of habeas corpus in a death-penalty case.
Appellant’s reliance on this case raises the question of whether Appellant is actually
seeking habeas relief, but regardless, the case does not support the proposition that
this court has jurisdiction of an appeal from the order of which Appellant complains.
See Keene, 910 S.W.2d at 483.


                                             8